Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing News Announcement For Immediate Release For further information contact: Douglas Bruggeman Joseph N. Jaffoni/David Collins Chief Financial Officer Jaffoni & Collins Incorporated 937/276-3931 212/835-8500 or rsc@jcir.com REX STORES REPORTS FISCAL THIRD QUARTER RESULTS - Repurchased 626,000 Common Shares in Fiscal Third Quarter and a Total of 1.5 Million Shares in Fiscal 2008 to Date - Dayton, Ohio (December 9, 2008)  REX Stores Corporation (NYSE:RSC) today announced financial results for the three month period ended October 31, 2008 (the third quarter of the Companys 2008 fiscal year). The Company will host a conference call and webcast this morning (details below) to review the results. Fiscal Third Quarter and Nine Month Income Statement Review The table below summarizes net sales and revenue from REXs retail and alternative energy segments and income (loss) from continuing operations for the three and nine month periods ended October 31, 2008 and October 31, 2007. Three Months Ended Nine Months Ended (in thousands) October 31, October 31, Unaudited Net sales and revenue: Retail segment $ Alternative energy segment - - Total net sales and revenues $ Income (loss) from continuing operations Retail segment $ Alternative energy segment ) ) Corporate expense ) Interest expense ) Interest income Income (loss) from synthetic fuel investments 21 ) (Loss) income from continuing operations before income taxes and minority interest ) Benefit (provision) for income taxes 50 ) ) ) Minority interest 32 ) (Loss) income from continuing operations $ ) $ $ $ -more- REX Reports Fiscal 2008 Third Quarter, 12/9/08 page 2 The Companys financial results reflect the consolidation of its investments in two ethanol affiliates, Levelland Hockley County Ethanol, LLC (Levelland Hockley) as of September 30, 2006 and One Earth Energy LLC (One Earth) as of October 30, 2007. Comparable retail store sales in the fiscal 2008 third quarter declined 13.6% compared to the fiscal 2007 third quarter. The Company reports sales performance quarterly and considers a store to be comparable after it has been open six full fiscal quarters. Comparable store sales figures do not include sales of extended service contracts. Net loss in the quarter ended October 31, 2008 was $0.7 million, or $0.07 per diluted share compared with net income of $14.7 million, or $1.25 per diluted share, in the same period of fiscal 2007. As required by SFAS 142 Goodwill and Other Intangible Assets, in addition to the required annual test, REX Stores tests the impairment of its intangible assets whenever events or changes in circumstances indicate that such assets might be impaired.
